Citation Nr: 0830972	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-12 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence to reopen the claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.  







ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel






INTRODUCTION

The veteran served on active duty from September 1979 to 
April 1990.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office in (hereinafter RO).  

The reopened claim of service connection for PTSD pursuant to 
the adjudication below requires additional development and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by a July 1999 
rating decision to which the veteran was notified in August 
1999 and a March 2000 rating decision to which the veteran 
was notified in that month; the veteran did not perfect an 
appeal with respect to either of these denials.  
  
2.  Evidence received since the July 1999 and March 2000 
rating decisions in the form of voluminous VA clinical 
evidence reflecting treatment for PTSD and statements 
submitted on behalf of the veteran that she was the victim of 
in-service sexual trauma raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.    


CONCLUSION OF LAW

Evidence submitted to reopen the claim for entitlement to 
service connection for PTSD is new and material, and 
therefore, this claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(c) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I  Duty to Notify and Assist 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from the 
adjudication below.  This is so because the Board's decision 
to reopen the veteran's claim is tantamount to action that is 
favorable to the veteran in the decision below.  As such, 
this decision poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993) 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992); see also Kent 
v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 17 
Vet. App. 412 (2004). 

II.  Legal Criteria/Analysis

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  
Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and her 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
veteran's testimony regarding non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  If the veteran was not 
engaged in combat, she must introduce corroborative evidence 
of her claimed in-service stressors.

In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid 
of evidence because many victims of personal assault, 
especially sexual assault and domestic violence, do not file 
official reports either with military or civilian 
authorities."  Patton v. West, 12 Vet. App. 272, 278 (1999); 
VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post- traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.  

38 C.F.R. § 3.304(f).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

Service connection for PTSD was denied by a July 1999 rating 
decision to which the veteran was notified in August 1999 and 
a March 2000 rating decision to which the veteran was 
notified in that month.  The veteran did not perfect an 
appeal with respect to either of these denials.  

In a March 2003 rating decision, the RO denied the veteran's 
claim for service  connection for PTSD, without addressing 
whether new and material evidence had been presented to 
reopen this claim.  Notwithstanding this decision, the Board 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
received.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  After conducting this review, the Board 
concludes that new and material evidence has been received, 
to include voluminous VA clinical records reflecting 
treatment for PTSD, to include in a women's sexual trauma 
group, and statements supporting the veteran's assertion that 
she was the victim of a sexual assault in service.  38 C.F.R. 
§ 3.156(c).  When this evidence is considered in conjunction 
with the all the evidence of record, the Board finds that 
this evidence raises a "reasonable possibility" of 
substantiating the claims for service connection for PTSD as 
a result of an in-service sexual assault.   38 C.F.R. § 
3.156.  This evidence is presumed to be credible for the 
purpose of determining the materiality of the evidence.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, 
the claim for service connection for PTSD is reopened.  
 

ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened, and to that extent only, the appeal is granted.  


REMAND

The reopened claim for service connection for PTSD requires 
additional development.  The veteran submitted an 
authorization in July 2008 requesting that records be 
obtained from treatment at the Psychiatric Institute of Fort 
Worth rendered in May and June 1990 while she was on terminal 
leave because such records would "nail the door on the 
question of my Post Traumatic Stress Disorder."  When VA is 
no notice as to pertinent medical records such as described 
above, VA must attempt to obtain such records in order to 
fulfill the duty to assist the veteran.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  

In addition, the veteran must be afforded a VA examination to 
reconcile the nature and etiology of any PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran an appropriate VCAA 
development letter pertaining to the 
claim of service connection for PTSD 
based on personal assault as well as 
another PTSD questionnaire.  The veteran 
should be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. 
§ 3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included 
in the notification to the veteran.

The veteran should be requested to return 
the PTSD questionnaire, and provide 
further detail concerning the claimed 
inservice sexual assault.

2.  Efforts should be undertaken to 
obtain records pertaining to the veteran 
from the Psychiatric Institute of Fort 
Worth, P.O. Box 69, Fort Worth, TX 76104.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain these records the RO is unable 
to secure them, the RO must notify the 
veteran and briefly explain the efforts 
that the RO made to obtain those records, 
and describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond. 


3.  The veteran should be afforded a VA 
examination to determine whether she has 
PTSD which is related to a verified 
inservice stressor.  The claims folders, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner. All indicated studies should be 
performed.  A diagnosis of PTSD under DSM 
IV criteria should be made or ruled out.  
If PTSD is diagnosed, the examiner should 
identify the specific stressor or 
stressors that support that diagnosis. If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.

A complete rationale for all opinions 
expressed should be provided in the 
examination report.

4.  The RO must notify the veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the claim must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran must be provided 
a supplemental statement of the case and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


